DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has not been filed.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2021 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both “clips” and a “downstream surface”, see Figures 1 and 4 and originally filed specification on Page 4, lines 14-18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 5, lines 3-5 contains a few typographical errors and should instead read “Dimensions and shapes of this insert portion 22 are selected such that the insertion of the shock absorber into the socket is easier [[that]] than removing said shock absorber [[form]] from said socket” for proper English syntax.  Applicant' s cooperation is requested in correcting this and any other error of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 recites “the grid being attachable to the heat exchanger with attachment means” in line 4. Under the broadest reasonable interpretation, the aforementioned claim language is interpreted to mean that the grid is merely capable of being attached to the heat exchanger with attachment means. Stated differently, as claimed, nor the grid or the protection device comprise, include, or otherwise require the attachment means. To the extent that Applicant disagrees and is instead trying to claim that --the grid further comprises attachment means, the grid being configured to be attached via the attachment means-- the limitation is further interpreted under 35 U.S.C. 112(f) as set forth below.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “attachment means” in claim 1, interpreted as “means for attachment”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:
a) Per the originally filed specification in Page 4, lines 14-17, the attachment means include clips, also shown as clips 11 in Figure 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).





Claim Objections
Claims 1-7 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “a shock absorber attached to the grid so that the shock absorber least partly protrudes from the downstream surface of the grid” in the last two lines should read --a shock absorber attached to the grid so that the shock absorber at least partly protrudes from the downstream surface of the grid-- for proper English syntax.
Regarding Claim 4, Applicant is encouraged to amend the recitation of “wherein the shock absorber protrudes from the downstream surface of the grid at a distance smaller than said distance” to instead recite --wherein the shock absorber protrudes from the downstream surface of the grid at a second distance smaller than said distance-- for clarity. Applicant is also encouraged to also amend the recitation of “a distance” in line 2 of claim 3 to instead recite --a first distance-- and the further amend the aforementioned limitation in claim 4 to instead recite --wherein the shock absorber protrudes from the downstream surface of the grid at a second distance smaller than said first distance-- as to improve clarity of claim 4.
Regarding Claim 7, while cones inherently have a base, Applicant is encouraged to amend the recitation of “the base of the conical insert portion” in the last line to instead recite --a base of the conical insert portion-- for clarity.
Claims 2-7 are also objected based on their dependency from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 2, it is unclear whether the “surfaces” at the end of line 2 refers to the upstream and downstream surfaces or to some other surfaces thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes and as best understood per Applicant disclosure the entire recitation in line 2 is interpreted as --attachment means are situated at the sides of the upstream and downstream surfaces--.
Regarding Claim 7, the recitation of “the contact portion” at the end of line 2 lacks sufficient antecedent basis. Applicant may amend claim 6 to depend from claim 5 as to provide sufficient antecedent basis for the contact portion in claim 7 (claim 7 depends from claim 6 which presently depends from claim 1, however claim 5 introduces a contact portion). For examination purposes however the original claim dependency is maintained and the recitation is thus interpreted as --a contact portion--




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanfranco et al. - (US2012/0222837), hereinafter referred to as “Lanfranco”. 

Regarding Claim 1, Lanfranco discloses (Figures 1-6) a protection device (10) for a heat exchanger (1), comprising:
 a grid (protection device 10 is a grid as shown in Figures 5-6 and per Paragraph 0030, lines 1-5) with an upstream surface (main surface of 10 visible in Figures 1 and 5) and a downstream surface (main surface of 10 visible in Figure 5, i.e. surface of 10 that faces the heat exchanger in Figure 1), both located on opposite sides of the grid (as shown in Figures 1 and 5-6), 
the grid being attachable to the heat exchanger with attachment means (as previously stated, this limitation does not require attachment means but merely that the grid is capable of being attached to the heat exchanger, however, in benefit of compact prosecution and as to avoid potential lack of antecedent basis for “the attachments means” in subsequent claims, the claim is interpreted narrowly and to that effect Lanfranco discloses that the grid further comprises attachment means 14a, 14b as shown in detail in Figures 2-3 , the grid being configured to be attached to the heat exchanger, i.e. to the headers 7a, 7b of the heat exchanger, via the attachment means as shown in Figures 1-3 and per Paragraph 0036, lines 6-10) so that the downstream surface faces a side of the heat exchanger (as shown in Figure 1); and 
a shock absorber (vibration-damping element, per Paragraph 0042) attached to the grid (sandwiched and pressed between the grid and the tubes of the heat exchanger, per Paragraph 0042) so that the shock absorber at least partly protrudes from the downstream surface of the grid (necessarily since the vibration-damping element is sandwiched and pressed between the grid and the tubes of the heat exchanger).
Regarding Claim 2, Lanfranco discloses the protection device according to claim 1 and further teaches wherein the attachment means are situated at the sides (sides 13 and 13b) of the upstream and downstream surfaces (as shown in Figures 1-3).
Regarding Claim 3, Lanfranco discloses the protection device according to claim 1 and further teaches wherein the attachment means are configured to provide a distance (necessary distance/space/gap for accommodating the vibration-damping element which is sandwiched and pressed between the grid and the tubes of the heat exchanger, per Paragraph 0042) between the downstream surface and the side of the heat exchanger after assembly (since the vibration-damping element which is sandwiched and pressed between the grid and the tubes of the heat exchanger, per Paragraph 0042).
Regarding Claim 5, Lanfranco discloses the protection device according to claim 1 and further teaches wherein the shock absorber comprises an elastomeric contact portion (portion of the vibration-damping element which contact the tubes of the heat exchanger since the vibration-damping element is sandwiched and pressed between the grid and the tubes of the heat exchanger, per Paragraph 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lanfranco, in view of Schaal et al. - (US4121682), hereinafter referred to as “Schaal”.

Regarding Claim 6, Lanfranco discloses the protection device according to claim 1 but fails to teach wherein the grid comprises a mounting point in which the shock absorber is mounted releasably.
However, Schaal teaches (Figure 2) a shock absorber (10, i.e. buffer or cushion, per Column 4, lines 52-54) sandwiched between a heat exchanger (7) and another structure (6). In particular, Schaal teaches that the other structure comprises a mounting point (opening in 6 defined by guidance pin 13 where the cushion 10 is inserted) in which the shock absorber is mounted (as shown in Figure 2) for the same (per Column 3, lines 7-10), ultimately prolonging the useful life of the entire assembly.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lanfranco, by adapting the grid to employ the shock absorber of Schaal, resulting in a mounting point in the grid in which the shock absorber is mounted, as taught by Schaal, for the same purpose of avoiding damages during relative motion of the radiator and the other structure, ultimately prolonging the useful life of the entire assembly.  
Lanfranco as modified would result in the shock absorber being mounted releasable (a skilled artisan would have recognized that the shock-absorber in Schaal would necessarily be mounted releasable by virtue of the elasticity of the material from which the cushion is formed, such as rubber as implied in Schaal’s Column’s 1 & 4, lines 29-30 & 56-53, respectively, which would allow compressing the cushion 10 as to facilitate insertion and/or removal of the cushion from the opening in 6, i.e. the mounting point).
Regarding Claim 7, Lanfranco discloses the protection device according to claim 6 and further teaches (Schaal’s Figure 2) wherein the shock absorber further comprises a conical insert portion (14, conical by virtue of its tapered outer surface shown in Figure 2 and its annular shape per Schaal’s Column 4, lines 63-64) connected to a contact portion (upper portion of 10 of the largest diameter which is in contact with the heat exchanger as shown in Schaal’s Figure 2) by a cylindrical connecting portion (central portion of 10 inside the opening, cylindrical since 10 is annular as previously stated), the connecting portion having a diameter (smallest diameter of 10, i.e. diameter of the central portion which is retained in the opening of 6) smaller (as shown in Schaal’s Figure 2) than a base (upper horizontal surface of 14 abutting the lower surface of the guidance pin 13 that defines the opening in 6) of the conical insert portion (as shown in Schaal’s Figure 2).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in dependent claim 4, and specifically does not show wherein “wherein the shock absorber protrudes from the downstream surface of the grid at a second distance smaller than said first distance”. The closest prior art of record is Lanfranco as set forth above. However, Lanfranco teaches that the shock absorber is sandwiched between the heat exchanger and the grid which implies that there must be contact between the shock absorber and both the grid and the heat exchanger. Therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the aforementioned limitation as claimed in claim 4, in combination with other claimed features, since doing so would prevent the shock absorber from contacting the heat . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitacre - (US 1571354 A) - 19260202, teaches a radiator shield for motor vehicles.
Race - (US 1704210 A) - 19290305, teaches a louver cover.
Green - (US 1841888 A) - 19320119, teaches a means for attaching grilles or the like to automobile radiator cores.
Smith - (US 1894715 A) - 19330117, teaches an automobile shield and grille.
Green - (US 1959953 A) - 19340522, teaches a grille for automobile radiators and means for attaching the same.
Broadwell - (US 2206023 A) - 19400702, teaches a vehicle guard.
Hortnagl - (US 3700061 A) - 19721024, teaches an elastic mounting of a radiator of motor vehicles.
Hoffman - (US 3929201 A) - 19751230, teaches a radiator mountings for internal combustion engines.
Vian - (US 3938587 A) - 19760217, teaches a cooler fastening system.
Pratt et al. - (US 4916902 A) - 19900417, teaches an ambient air modulator for engine fluid heat exchanger.
Charles - (US 4979584 A) - 19901225, teaches an automotive vehicle engine bay ventilation.
Domen et al. - (US 20070120301 A1) - 20070531, teaches a multi-storage isolator with conical cross section.
Maeda et al. - (US 20070246280 A1) - 20071025, teaches a cooling module.
Yoshimitsu et al. - (US 20100078149 A1) - 20100401, teaches a heat exchanger supporting structure and vehicle front structure.
Bireaud et al. - (US 20180120040 A1) - 20180503, teaches a heat exchanger comprising a protective device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763